Mr. Presiding Justice O’Connor specially concurring : I agree with the conclusion reached but not with all that is said in the opinion. In my opinion the evidence shows that Mrs. Grady was guilty of adultery with Robinson. And although it has been held in this State that cruelty, under our statutes, does not constitute a sufficient recriminatory defense to a charge of adultery in the cases of Bast v. Bast, 82 Ill. 584, and Stiles v. Stiles, 167 Ill. 576, and other cases cited in the opinion, yet in none of these cases was the question decided or considered whether the cruelty of one spouse which long antedated the adultery of the other spouse, would bar a divorce from the spouse who committed adultery. A case similar in principle to the case before us is Rapp v. Rapp, 67 N. J. Eq. 236, 58 Atl. 167. In that case the complainant’s petition for a divorce showed desertion of his wife for a period fixed by the statute as ground for an absolute divorce, and it was held that such desertion would bar a divorce against the wife for her subsequent adultery. The court there said (p. 168): “That a desertion which has existed during the period fixed by the statute as ground for an absolute divorce should be a bar against the deserter asking for a divorce against the deserted party for a subsequent adulterous act seems manifest. A man who leaves his wife without his protection, subjected to the temptations which assail a deserted wife, has little cause for complaint if she unfortunately yields to the solicitations which her situation invites. The meagerness of the claim which such a man has upon the divorcing branch of the government is depicted by Lord Brougham in the matter of Simmons’ Divorce Bill, 12 C. & F. 339.” We think the quotation from the New Jersey court is sound and comports with our sense of justice and is applicable to the facts in the instant case. The evidence before us clearly shows an extreme case as found by the learned chancellor — that Grady was guilty of extreme cruelty towards his wife, driving her out of his home at the point of a pistol; and if about six years afterwards she yielded to the solicitations which her situation invited, he cannot now take advantage of his own wrongdoing and claim a divorce on the ground that his wife was at fault. The rule we have above stated is sustained by the highest authority. In His Sermon on the Mount Christ said, “But I say unto you, That whosoever shall put away his wife, saving for the cause of fornication, causeth her to commit adultery.” Matthew, chapter 5, verse 32. And the defendant and cross complainant having been guilty of adultery is not entitled to a divorce. 14 Cyc. 650; 2 Bishop on Marriage, Divorce and Separation, sec. 350; Nelson on Divorce and Separation, sec. 429.